Citation Nr: 0624886	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to October 
1974.  He passed away on March [redacted], 1994.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which found that the appellant had submitted new 
and material evidence to reopen a claim for service 
connection for the cause of the veteran's death.  The rating 
decision denied service connection on the merits.  

The Board notes that irrespective of this RO determination 
reopening the appellant's claim, it will adjudicate the 
initial issue of new and material evidence in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO 
adjudicated de novo a reopened claim in the August 2004 
rating decision and the February 2005 statement of the case, 
the appellant is not prejudiced by the Board's own de novo 
adjudication at this time. 





FINDINGS OF FACT

1.  A July 1994 rating decision denied service connection for 
the cause of the veteran's death.

2.  Evidence added to the record since the July 1994 rating 
decision does relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
the cause of the veteran's death, and does raise a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence does not show that the 
veteran's fatal renal cell carcinoma was incurred during or 
aggravated by service, or that his service-connected 
hypertension contributed substantially or materially to his 
death.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1994 rating decision 
denying service connection for the cause of the veteran's 
death is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

The July 1994 rating decision denying service connection for 
the cause of the veteran's death is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105 (West 2002).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The July 1994 rating decision found that the veteran's fatal 
renal cell carcinoma did not have its onset during the 
veteran's active duty, or within the following year, and that 
the veteran's service-connected hypertension did not 
contribute materially or substantially to his death. 

Evidence of record at the time of the July 1994 rating 
decision included the veteran's service medical records, 
terminal hospital records, March 1994 death certificate and 
March 1994 autopsy protocol.  

Based on a thorough review of the record, the Board finds 
that the appellant has submitted new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death.  Evidence submitted subsequent to the July 
1994 rating decision includes VA and private treatment 
records from the 1990's documenting treatment of the 
veteran's renal cell carcinoma and hypertension.  This 
evidence is material within the meaning of 38 C.F.R. § 3.156.  
It relates to an unestablished fact necessary to substantiate 
the appellant's claim, or raises a reasonable possibility of 
substantiating the claim under the controlling law.  

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The competent medical evidence of record 
does not demonstrate that fatal renal cell carcinoma had its 
onset during the veteran's active duty or within the 
following year, or that his service-connected hypertension 
contributed materially or substantially to his death.

The veteran died on March [redacted], 1994.  His death certificate 
shows an immediate cause of respiratory failure, due to 
metastatic renal cell carcinoma.  Other significant 
conditions contributing to death were congestive heart 
failure, ischemic cardiomyopathy and coronary artery disease.  
A March 1994 autopsy protocol lists diagnoses of renal cell 
carcinoma with metastases, atherosclerotic heart disease, 
status-post coronary artery bypass graft, hypertension and 
pneumonia.  At the time of his death, he was service-
connected for hypertension, evaluated as 10 percent 
disabling.  

The veteran's service medical and personnel records do not 
relate that his fatal renal cell carcinoma began during 
service, or in any way link this condition to his service.  
In fact, such condition is not shown for decades following 
the veteran's separation.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim. See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

In addition, there is no medical evidence linking the 
veteran's sole service-connected disability, hypertension, to 
his death.  Post-service medical records from VA and private 
sources dated during the 1990's show treatment for a variety 
of conditions, including renal cell carcinoma and 
hypertension.  They do not show that it is at least as likely 
as not that the veteran's service-connected hypertension 
contributed materially or substantially to the veteran's 
renal cell carcinoma or death.  

A February 2005 VA medical opinion, based on a detailed 
review of the veteran's claims file, provides competent 
evidence against the claim.  The VA examiner set forth the 
pertinent findings from the veteran's medical history, and 
concluded that the cardiopulmonary disease noted during the 
veteran's autopsy did not contribute substantially or 
materially to his death.  The examiner reiterated that the 
veteran's death was not caused by or a result of his 
hypertensive cardiovascular disease.  The examiner provided 
several rationales for this opinion, with references to 
objective and clinical findings in the veteran's medical 
records.  

The Board finds that the February 2005 opinion is probative 
evidence against the appellant's claim.  The opinion is based 
on a review of the veteran's medical records.  It is 
supported with a rational with references to physical 
findings set forth in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  There is no 
competent opinion to the contrary.

The Board recognizes the appellant's assertion that the 
veteran's death was related to his service-connected 
hypertension.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to causation or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, her own 
assertions do not constitute competent medical evidence that 
the veteran's death was related to his service or his 
service-connected hypertension.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision dated in August 2004; and a statement of the case 
dated in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim for service connection on the merits, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the appellant cited above, a further amended 
notice to the appellant would not provide a basis to grant 
this claim.  Moreover, neither the appellant nor her 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
appellant.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  She 
stated during a May 2006 hearing before the undersigned 
Veterans Law Judge that she had submitted all the evidence 
she had, and had no additional evidence.  VA also obtained a 
VA medical opinion with respect to the claim on appeal.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of her claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.  

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


